[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                 FILED
                                                                    U.S. COURT OF APPEALS
                                            No. 11-14669              ELEVENTH CIRCUIT
                                        Non-Argument Calendar          FEBRUARY 17, 2012
                                      ________________________             JOHN LEY
                                                                            CLERK
                                 D.C. Docket No. 1:08-cv-02162-CC



MICHAEL B. KING,

llllllllllllllllllllllllllllllllllllllll                         Interested Party-Appellant,
                                                  versus


CITY OF RIVERDALE,
DERRY WALKER,
in his individual and official capacity as
code enforcement officer for the City of
Riverdale, et al.,

                                                                      Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (February 17, 2012)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.
PER CURIAM:

      In Ashford v. City of Riverdale, 389 F. App’x 980 (11th Cir. 2010), we

affirmed the district court’s judgment imposing sanctions in the form of attorney’s

fees and costs against Michael King, an attorney, in the sum of $17,592, pursuant

to Federal Rule of Civil Procedure 11. After our mandate issued, the City of

Riverdale moved the district court pursuant to Federal Rule of Civil Procedure

60(a) to correct the judgment to reflect that it had been entered only against King

(and not jointly against King and his client). The district court granted the motion,

and the clerk entered an amended judgment on June 27, 2011. King thereafter

moved the court for reconsideration pursuant to Federal Rule of Civil Procedure

59(e). The court denied his motion on September 1, 2011. King, proceeding pro

se, now appeals the judgment and the order denying his motion for

reconsideration.

      In his appellate brief, King does not argue that the district court erred in

denying his motion for reconsideration. He has therefore abandoned his appeal of

that ruling. In challenging the entry of the amended judgment pursuant to the

City’s Rule 60(a) motion, he argues that the court erred in several respects in

granting the motion. We do not consider those arguments, however, because, as

the City correctly points out in its answer brief, “King failed to oppose this

                                          2
motion.” Answer Br. at 10. Rather, he raised his arguments (that the court erred

in granting the motion) “for the first time in [his] motion for reconsideration.” Id.

at 10-11. In not opposing the City’s Rule 60(a) motion, King invited the errors he

now complains of. We therefore do not consider them.

      AFFIRMED.




                                          3